United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 16-4463
                          ___________________________

                               United States of America

                          lllllllllllllllllllll Plaintiff - Appellee

                                             v.

                                       Olin Millen

                        lllllllllllllllllllll Defendant - Appellant
                                        ____________

                      Appeal from United States District Court
                 for the Western District of Arkansas - Fayetteville
                                  ____________

                                Submitted: July 7, 2017
                                 Filed: July 17, 2017
                                    [Unpublished]
                                    ____________

Before LOKEN, ARNOLD, and MURPHY, Circuit Judges.
                           ____________

PER CURIAM.

       Olin Millen directly appeals the within-Guidelines-range sentence imposed by
the district court1 after he pleaded guilty to possessing a firearm as a convicted felon,

      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.
in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2). Millen’s counsel has moved to
withdraw, and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
challenging the district court’s determination of Millen’s criminal history score and
the substantive reasonableness of the sentence.

       We need not reach the merits of Millen’s argument regarding his criminal
history score because any error in assessing two points, instead of one point, for the
conviction at issue was harmless. See U.S.S.G. § 5 Sentencing Table; United States
v. Gutierrez, 437 F.3d 733, 737 (8th Cir. 2006) (even if inclusion of two additional
criminal history points was error, any such error was harmless because it did not
affect defendant’s criminal history category and did not alter Guidelines range).
Further, after thorough review, we conclude that the district court’s carefully
considered sentence was not an abuse of discretion. See 18 U.S.C. § 3553(a); United
States v. Feemster, 572 F.3d 455, 461-62 (8th Cir. 2009) (en banc) (standard of
review); see also United States v. Stults, 575 F.3d 834, 849 (8th Cir. 2009) (where
court makes individualized assessment based on facts presented, addressing proffered
information in consideration of § 3553(a) factors, sentence is not unreasonable).
Finally, having independently reviewed the record under Penson v. Ohio, 488 U.S.
75 (1988), we find no nonfrivolous issues for appeal.

     Accordingly, we grant counsel’s motion to withdraw, and we affirm the
judgment.
                   ______________________________




                                         -2-